DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek on 17 September 2021.

The equations found in the claims filed 19 August 2019 are not readable as required by 37 C.F.R. 1.52 (a). Therefore, those claims which require an equation have been included in the Examiner’s amendment below with the equations having sufficient clarity that the equations are readable.

The application has been amended as follows: 

Please amend claims 1, 8, 10, 15, 18, and 20 as follows:
In claim 1, on line 22, please change “a sensitivity index” to --the sensitivity index--.
In claim 1, on lines 22-23, please change “a frequency spectrum pattern” to --the frequency spectrum pattern--.

In claim 8, one lines 2-3, please change the phrase “a frequency spectrum pattern” to --the frequency spectrum pattern--.
In claim 10, on line 2, please change “a sensitivity index” to --the sensitivity index--.
In claim 10, on lines 2-3, please change “a frequency spectrum pattern” to --the frequency spectrum pattern--.
In claim 10, on line 3, please change “a sensitivity index” to --the orientation sensitivity index--.
In claim 15, on line 21, please change “a sensitivity index” to --the sensitivity index--.
In claim 15, on line 22, please change “a frequency spectrum pattern” to --the frequency spectrum pattern--.
In claim 15 on line 23, please change “a sensitivity index” to --an orientation sensitivity index--.
In claim 18, one line 3, please change the phrase “a frequency spectrum pattern” to --the frequency spectrum pattern--.
In claim 20, on line 2, please change “a sensitivity index” to --the sensitivity index--.
In claim 20, on lines 2-3, please change “a frequency spectrum pattern” to --the frequency spectrum pattern--.
In claim 20, on lines 3-4, please change “a sensitivity index” to --the orientation sensitivity index--.

Please replace claims 9, 11, 12, 14, 19, 21, 22, and 24 with the following clean versions:

9. (original) The sensitivity analyzing device of claim 8, wherein the sensitivity analyzer is configured to calculate the frequency function using a following Equation 1:
  [Equation 1]

    PNG
    media_image1.png
    175
    833
    media_image1.png
    Greyscale

where H(ω, ϴ, р) denotes the frequency response function, ϴ denotes the orientation angle, р denotes the frequency spectrum, ωn,i(ϴ) denotes a resonance frequency, ξi(р, ϴ) denotes a damping ratio, Riе denotes an i-th mode residue, and ω denotes a frequency (= 2πf).

11. (Previously presented) The sensitivity analyzing device of claim 10, wherein the sensitivity analyzer is configured to calculate the sensitivity index based on the frequency spectrum pattern of the physical force based on a following Equation 2: [Equation 2]

    PNG
    media_image2.png
    142
    665
    media_image2.png
    Greyscale

where 
р denotes the frequency spectrum pattern, 
Iр,i(k) denotes the sensitivity index based on the frequency spectrum pattern for an i-th mode frequency response function of a k-th test object specimen,
H(ω, ϴ, р) denotes the frequency response function, 
ϴ denotes the orientation angle, 
р denotes the frequency spectrum pattern, 
ωn,i(ϴ) denotes a resonance frequency, 
ξi(р, ϴ) denotes a damping ratio, and 
ω denotes a frequency (= 2πf).

12. (Previously Presented) The sensitivity analyzing device of claim 10, wherein the sensitivity analyzer is configured to calculate the sensitivity index based on the angle using a following Equation 3:
[Equation 3] 

    PNG
    media_image3.png
    82
    839
    media_image3.png
    Greyscale


where 
ϴ denotes the orientation angle, 
Iϴ, i(k) denotes the sensitivity index based on the angle for an i-th mode frequency response function of a k-th test object specimen, 
H(ω, ϴ, р) denotes the frequency response function, 
р denotes the frequency spectrum pattern, 
ωn,i(ϴ) denotes a resonance frequency, 
ξi(р, ϴ) denotes a damping ratio, and 
ω denotes a frequency (= 2πf).

14. (Previously Presented) The sensitivity analyzing device of claim 13, wherein in case the number of the test object is 3, the sensitivity analyzer is configured to calculate the first and second scaled sensitivity indexes of each test object based on a following Equation 4:
[Equation 4]

    PNG
    media_image4.png
    308
    383
    media_image4.png
    Greyscale


where 
ϴ denotes the orientation angle, 
р denotes the frequency spectrum pattern,
Ĩϴ,i denotes the second scaled sensitivity index based on the angle ϴ, 
Ĩр,i denotes the first scaled sensitivity index based on the frequency spectrum pattern р, 
Iϴ, i(k) denotes the sensitivity index based on the angle for an i-th mode frequency response function of a k-th test object specimen, and 
Iр, i(k) denotes the sensitivity index based on the frequency spectrum for an i-th mode frequency response function of a k-th test object specimen. 


19. (original) The sensitivity analyzing method of claim 18, wherein calculating the frequency response function includes calculating the frequency function using a following 
Equation 1:
  [Equation 1]

    PNG
    media_image1.png
    175
    833
    media_image1.png
    Greyscale

ω, ϴ, р) denotes the frequency response function, ϴ denotes the orientation angle, р denotes the frequency spectrum, ωn,i(ϴ) denotes a resonance frequency, ξi(р, ϴ) denotes a damping ratio, Riе denotes an i-th mode residue, and ω denotes a frequency (= 2πf).

21. (Previously presented) The sensitivity analyzing method of claim 20, wherein calculating the sensitivity index based on the frequency spectrum pattern of the physical force includes calculating the sensitivity index based on the frequency spectrum pattern of the physical force based on a following Equation 2: 
[Equation 2]

    PNG
    media_image2.png
    142
    665
    media_image2.png
    Greyscale

where 
р denotes the frequency spectrum pattern, 
Iр,i(k) denotes the sensitivity index based on the frequency spectrum pattern for an i-th mode frequency response function of a k-th test object specimen,
H(ω, ϴ, р) denotes the frequency response function, 
ϴ denotes the orientation angle, 
р denotes the frequency spectrum pattern, 
ωn,i(ϴ) denotes a resonance frequency, 
ξi(р, ϴ) denotes a damping ratio, and 
ω denotes a frequency (= 2πf).


[Equation 3] 

    PNG
    media_image3.png
    82
    839
    media_image3.png
    Greyscale


where 
ϴ denotes the orientation angle, 
Iϴ, i(k) denotes the sensitivity index based on the angle for an i-th mode frequency response function of a k-th test object specimen, 
H(ω, ϴ, р) denotes the frequency response function, 
р denotes the frequency spectrum pattern, 
ωn,i(ϴ) denotes a resonance frequency, 
ξi(р, ϴ) denotes a damping ratio, and 
ω denotes a frequency (= 2πf).

24. (Previously Presented) The sensitivity analyzing method of claim 23, wherein in case the number of the test object is 3, calculating the first and second scaled sensitivity indexes of each of the at least two test objects calculating the first and second scaled sensitivity indexes of each test object based on a following Equation 4:
[Equation 4]

    PNG
    media_image4.png
    308
    383
    media_image4.png
    Greyscale


where 
ϴ denotes the orientation angle, 
р denotes the frequency spectrum pattern,
Ĩϴ,i denotes the second scaled sensitivity index based on the angle ϴ, 
Ĩр,i denotes the first scaled sensitivity index based on the frequency spectrum pattern р, 
Iϴ, i(k) denotes the sensitivity index based on the angle for an i-th mode frequency response function of a k-th test object specimen, and 
Iр, i(k) denotes the sensitivity index based on the frequency spectrum for an i-th mode frequency response function of a k-th test object specimen. 

Reasons for Allowance
Claims 1-5, 7-16 and 18-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a sensitivity analyzing device comprising, in combination with the other recited elements, a vibration exciter to configure a vibration exciting pattern and apply a physical force to one face of a test object; a first sensor to measure a physical force applied to the test object by the vibration exciter; a second sensor to collect a vibration of the test object caused by the physical force; and a 
With regards to claim 15, the prior art of record fails to teach and/or suggest a sensitivity analyzing method comprising, in combination with the other recited steps, applying, by the vibration exciter, a physical force to one face of a test object based on the vibration exciting pattern; measuring a physical force applied to the test object by the vibration exciter; collecting a vibration of the test object caused by the physical force; and calculating a sensitivity index of the test object a variation in a physical external force, based on the frequency response function, especially wherein the test object is made of a material having a single orientation of a predefined angle and wherein calculating the frequency response function includes calculating the frequency response function based on a frequency spectrum pattern of the physical force applied to the test object and the orientation angle of the material thereof, or when calculating the sensitivity index includes calculating a sensitivity index based on a frequency spectrum pattern of the physical force applied to the test object and a sensitivity index based on the orientation angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855